PER CURIAM.
Appellant sued for damages and for injunctive and declarative relief to require appellees to permit conjugal visits to her husband and private accommodations during the time he is lawfully committed to the District of Columbia Jail under a conviction for housebreaking. His incarceration is not challenged. She claims she has been denied rights without due process as to her.
The District Court dismissed the complaint of appellant for failure to state a claim upon which relief could be granted.
We find no error in the dismissal and the judgment of the District Court is therefore
Affirmed.